 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1163 
In the House of Representatives, U. S.,

March 15, 2010
 
RESOLUTION 
Recognizing Washington State University Honors College for 50 years of excellence. 
 
 
Whereas Washington State University Honors College was established in 1960, 70 years after the founding of Washington State University; 
Whereas Sidney Hacker, Professor of Mathematics, directed the establishment of the Honors program at Washington State University; 
Whereas Washington State University, located in Pullman, Washington, is the State’s largest land-grant university and offers more than 200 areas of study; 
Whereas the Washington State University Honors College offers an enriched 4-year curriculum to highly able students and provides such students with the opportunity to challenge themselves; 
Whereas studies at the Washington State University Honors College promote the six learning goals of the Honors College, including critical and creative thinking, quantitative and symbolic reasoning, information literacy, communication, self in society, and disciplinary knowledge; and 
Whereas Washington State University Honors College is one of the most respected programs of its kind nationally: Now, therefore, be it 
 
That the House of Representatives recognizes Washington State University Honors College for 50 years of excellence. 
 
Lorraine C. Miller,Clerk.
